Per 'Curiam.
Prosecutor has a rule to show cause why a writ of certiorari should not issue to review an assessment of taxes levied by respondent on property alleged to be owned by prosecutor, of approximately five acres, but erroneously assessed in the name of Ethel J. M. Kay, who owned an adjacent tract of land of approximately five and one-half acres, assessed in the name of George H. Dohlman, on which it is alleged said Ethel Kay paid taxes, which were credited on prosecutor’s assessment.
It is alleged that when the township authorities learned of the true situation, an effort was made to correct the error, but prosecutor objected and sought this writ of certiorari. Respondent also has a rule to show cause why a writ of certiorari should not issue to review the matter, and seeks to have all parties who may have any interest made parties thereto, so that the whole situation may be dealt with. Prosecutor files no brief but assents that the writ shall issue as applied for by respondent.
The respondent’s application for a writ of certiorari to review the proceedings will be granted.